United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Coatesville, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2108
Issued: January 24, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 18, 2006 appellant filed a timely appeal of a June 21, 2006 decision of the
Office of Workers’ Compensation Programs, denying her application for reconsideration without
merit review of the claim. Pursuant to 20 C.F.R. § 501.3(d)(2), the Board’s jurisdiction is
limited to final decisions issued within one year of the filing of the appeal. The Board does not
have jurisdiction over a July 27, 2005 merit decision denying her claim for compensation.
ISSUE
The issue is whether the Office properly refused to reopen the case for merit review
pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
Appellant filed an occupational claim on May 7, 2004 alleging emotional and physical
injuries as result of her federal employment as an audiology health technician. By decision dated
December 8, 2004, the Office denied the claim for compensation. The Office acknowledged that
there were personality conflicts and changes in appellant’s schedule and duties, but found these

were not compensable work factors. Appellant requested reconsideration of her claim on
April 27, 2005. In a decision dated July 27, 2005, the Office reviewed the case on its merits and
denied modification. The Office found that appellant had not established harassment,
administrative error, or any compensable work factor.
On March 21, 2006 the Office received by facsimile transmission a request for
reconsideration dated January 20, 2006. Appellant’s representative stated that appellant and her
physicians disagreed with the July 27, 2005 decision and “offer the attached documentation for
consideration.” The record does not contain any additional evidence submitted with the
reconsideration request.
By decision dated June 21, 2005, the Office found that the application for reconsideration
was insufficient to warrant merit review of the claim.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,1 the Office’s regulations provides that a claimant may
obtain review of the merits of the claim by submitting a written application for reconsideration
that sets forth arguments and contains evidence that either “(i) shows that [the Office]
erroneously applied or interpreted a specific point of law; (ii) advances a relevant legal argument
not previously considered by [the Office]; or (iii) constitutes relevant and pertinent evidence not
previously considered by [the Office].”2 Section 10.608(b) states that any application for
reconsideration that does not meet at least one of the requirements listed in section
10.606(b)(2) will be denied by the Office without review of the merits of the claim.3
ANALYSIS
The Office did not accept that appellant alleged and established compensable work
factors with respect to her claim for compensation. On reconsideration, appellant appeared to
indicate that she was submitting additional medical evidence for her claim. The Board notes that
she must first establish a compensable work factor, and then the medical evidence is reviewed to
determine if an injury causally related to the work factor has been established.4 In this case the
record transmitted to the Board did not contain any new medical evidence or other evidence with
the application for reconsideration. Appellant did not submit relevant and pertinent evidence not
previously considered by the Office.
In addition, appellant did not show that the Office erroneously applied or interpreted a
point of law, or advance a new and relevant legal argument. She did not raise any legal
1

5 U.S.C. § 8128(a) (providing that “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application”).
2

20 C.F.R. § 10.606(b)(2).

3

20 C.F.R. § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

4

See Margaret S. Krzycki, 43 ECAB 496 (1992).

2

arguments on reconsideration. Appellant did not meet any of the requirements of section
10.606(b)(2), and therefore the Office properly denied the application for reconsideration
without merit review.
CONCLUSION
Appellant did not meet the requirements of 20 C.F.R. § 10.606(b)(2) and therefore the
Office properly denied her application for reconsideration without merit review of the claim.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 21, 2006 is affirmed.
Issued: January 24, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

